 Case 5:21-cv-05100-PKH Document 20                  Filed 09/07/21 Page 1 of 6 PageID #: 93




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

MICHELE HUNT and
EDWIN HUNT                                                                            PLAINTIFFS

v.                                       No. 5:21-CV-05100

THE INTERNATIONAL ASSOCIATION
OF LIONS CLUBS, INC.                                                                  DEFENDANT

                                       OPINION AND ORDER

       Before the Court is Defendant The International Association of Lions Clubs, Inc.’s motion

to dismiss (Doc. 11) and brief in support (Doc. 12). Plaintiffs Michele and Edwin Hunt filed a

response in opposition (Doc. 14), and Defendant filed a reply (Doc. 17) with leave of Court. The

motion will be granted.

I.     Background

       On August 31, 2019, Ms. Hunt attended Defendant’s annual arts and crafts fair (“the Fair”),

which was hosted at the Prairie Grove Battlefield State Park. The park is a property owned by the

State of Arkansas. Various vendors displayed arts and crafts for purchase and there were several

free cultural events and exhibits available at the Fair. No admission was charged to enter the park

or attend the Fair. While walking along the public walkway to watch a dance competition, Ms.

Hunt walked around a marked stump and stepped into an uncovered, unmarked hole in the

walkway. Ms. Hunt fell and suffered severe injuries to her ankle.

       Plaintiffs filed a complaint 1 alleging both negligence and breach of contract, with the latter
                                  0F




claim stemming from Defendant’s agreement with the State of Arkansas for use of the property.



       1
          The complaint alleges both Plaintiffs have a claim for negligence and breach of contract.
However, only Ms. Hunt can bring these claims. Mr. Hunt’s presence as a plaintiff is based on a
loss of consortium claim and is derivative of Ms. Hunt’s claims.
                                                 1
 Case 5:21-cv-05100-PKH Document 20                   Filed 09/07/21 Page 2 of 6 PageID #: 94




Defendant argues that it is immune from liability for negligence under the Arkansas Recreational

Use Statute (“ARUS”) and Ms. Hunt was not a third-party beneficiary to Defendant’s contract

with the State and therefore has no standing to bring a breach of contract claim.

II.    Legal Standard

       In ruling on a motion to dismiss, the Court must “accept as true all facts pleaded by the

non-moving party and grant all reasonable inferences from the pleadings in favor of the non-

moving party.” Gallagher v. City of Clayton, 699 F.3d 1013, 1016 (8th Cir. 2012) (quoting United

States v. Any & All Radio Station Transmission Equip., 207 F.3d 458, 462 (8th Cir. 2000)). “[A]

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Those alleged

facts must be specific enough “to raise a right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Pleadings that contain mere “labels and conclusions” or

“a formulaic recitation of the elements of the cause of action will not do.” Id. Where the facts

alleged, taken as true, “raise a reasonable expectation that discovery will reveal evidence of illegal

[activity],” the Court should deny a motion to dismiss. Id. at 556.

III.   Discussion

       A.      The Negligence Claim

       “The purpose of [the ARUS] is to encourage owners of land to make land and water areas

available to the public for recreational purposes by limiting their liability toward persons entering

thereon for such purposes.” Ark. Code Ann. § 18-11-301 (1965). Under the ARUS “an owner of

land owes no duty of care to keep the premises safe for entry or use by others for recreational



                                                  2
 Case 5:21-cv-05100-PKH Document 20                   Filed 09/07/21 Page 3 of 6 PageID #: 95




purposes or to give any warning of a dangerous condition, use, structure, or activity on the premises

to persons entering for recreational purposes” unless the owner charges the person to enter the land

or maliciously fails to warn of an ultra-hazardous condition. Id. at § 304. Further, the owner does

not “[a]ssume responsibility for or incur liability for injury to the person or property caused by any

natural or artificial condition, structure, or personal property on the land.” Id. at § 305. The ARUS

defines “owner” as “the possessor of a fee interest, a tenant, lessee, holder of a conservation

easement . . . , occupant, or person in control of the premises.” Id. at § 302 (emphasis added).

       Plaintiffs argue first that Defendant is not an owner of the land as defined by the ARUS

and therefore the ARUS does not excuse Defendant from liability. If this argument is correct, then

Defendant does not need the ARUS’s immunity from liability because liability cannot attach.

Plaintiffs’ negligence claim arises under a premises-liability theory. Under Arkansas law, “[i]n

premises-liability claims, liability cannot attach to the defendant unless the defendant owns or

occupies the property that allegedly caused the plaintiff’s injury.” Gray v. Marianna Hous. Auth.,

599 S.W.3d 337, 340 (Ark. App. 2020) (emphasis added). If Defendant did not own or occupy

the park sufficiently to fall under the definition of “owner” in the ARUS, as Plaintiffs argue, then

Defendant did not own or occupy the park sufficiently to be liable under a theory of premises

liability. Conversely, if Defendant owned or occupied the park sufficiently to be liable under a

theory of premises liability, Defendant is an owner under the ARUS.

       In the alternative Plaintiffs argue that if Defendant is an owner under the ARUS, the statute

still does not bar Plaintiffs’ claim because the park was not open for a recreational purpose at the

time of Michele’s injury, but instead was operating as a commercial enterprise.              Whether

Defendant was making the park available to invitees for a recreational purpose under the ARUS is

a legal conclusion, however, and Plaintiffs cannot rely on conclusory pleading that her admission



                                                  3
 Case 5:21-cv-05100-PKH Document 20                  Filed 09/07/21 Page 4 of 6 PageID #: 96




to the Fair was for commercial purposes to evade the ARUS’s reach.

       Under the ARUS, “‘recreational purpose’ includes, but is not limited to, . . . [a]ny other

activity undertaken for exercise, education, relaxation, or pleasure on land owned by another.”

Ark. Code Ann. § 18-11-302(7). The Fair involved the display of arts and crafts by vendors and

Ms. Hunt was walking to a dance performance at the time of her injury. These are recreational

purposes, and when Defendant allowed Ms. Hunt to enter the Fair for these purposes, Defendant

was making the park available for recreational purposes. Though the vendors Defendant allowed

at the Fair could each individually sell the arts and crafts they displayed, and so themselves had a

commercial purpose, this does not render Defendant’s otherwise recreational purpose commercial.

       The commercial purpose of the vendors and the fact that vendors had to pay Defendant in

order to be present do not remove Plaintiffs’ case from the ARUS’s scope. Even if the land is

serving a recreational purpose, an owner who charges members of the public for the recreational

use of the land will not be immune from liability under the ARUS. Ark. Code Ann. § 18-11-

307(2). This fee must be charged for entry, however. In Moss v. United States the Eighth Circuit

stated “the ARUS, by its plain terms, removes immunity only when a fee is charged to enter a

particular area.” 895 F.3d 1091, 1099 (8th Cir. 2018). “Fees subsequent to entry . . . do not alter

the initial grant of immunity” because they are “not required for ‘entrance’ to the relevant parcel

of land.” Id. The court therefore held the $16 fee campers had to pay to secure a campsite

overnight was not a charge when “campers who didn’t pay the fee could still access” the area. Id.

       Here, as in Moss, it is not disputed that patrons could access the park and attend the Fair

without paying any entrance fee or making any purchase. Any decision by patrons to purchase

goods from vendors was an optional fee subsequent to entry, and therefore the “charge” exception

to the ARUS does not apply here. The negligence claim against Defendant will be dismissed with



                                                 4
 Case 5:21-cv-05100-PKH Document 20                   Filed 09/07/21 Page 5 of 6 PageID #: 97




prejudice.

       B.      The Breach of Contract Claim

       Ms. Hunt alleges that she has standing to sue for breach of contract as an intended third-

party beneficiary to the agreement between the Defendant and the State of Arkansas which allowed

Defendant to use the state park for the Fair. This argument stems from a paragraph which required

Defendant to “take proper safeguards to prevent any and all injuries to . . . the public” and obtain

liability insurance covering the period of the Fair. (Doc. 14, p. 11).

       As an initial matter, “the presumption is that parties contract only for themselves and, thus,

a contract will not be construed as having been made for the benefit of a third party unless it clearly

appears that such was the intention of the parties.” Elsner v. Farmers Ins. Grp., Inc., 220 S.W.3d

633, 635 (Ark. 2005). “If a contract is made for the benefit of a third party, then it is actionable

by such third party if there is substantial evidence of a clear intention to benefit that third party.”

Id.

       In Cherry v. Tanda, Inc. the Supreme Court of Arkansas held that the plaintiff did not have

standing to bring a claim for breach of contract based on an indemnity provision and an agreement

to carry liability insurance contained in a contract between the defendant and a third party. 940

S.W.2d 457, 461 (Ark. 1997). In Cherry the plaintiff argued that he was “a third-party beneficiary

to the indemnity contract between [the defendant] and the City because the language clearly

contemplate[d] the payment of damages for injuries to the [defendant’s] employees, such as

himself.” Id. at 461. The Court rejected this argument and held that the plaintiff was “merely an

incidental, and not intended, third-party beneficiary to the indemnity contract” and therefore had

no standing to bring a breach of contract claim. Id. at 461.

       Here, as in Cherry, there is not substantial evidence that the parties to the contract had a



                                                  5
 Case 5:21-cv-05100-PKH Document 20                   Filed 09/07/21 Page 6 of 6 PageID #: 98




clear intention to benefit patrons of the Fair when it was agreed that Defendant would carry liability

insurance. Ms. Hunt is at most an incidental and not an intended beneficiary of the agreement and

has no standing to bring a breach of contract claim. The breach of the contract claim will be

dismissed with prejudice.

       IV. Conclusion

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 11) to dismiss for failure

to state a claim is GRANTED and this case is DISMISSED WITH PREJUDICE. Judgment will

be entered separately.

       IT IS SO ORDERED this 7th day of September, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  6
